Citation Nr: 1105849	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  06-28 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for an appendectomy scar.

2.  Entitlement to a compensable rating for a post-operative 
teratoma cyst scar.

3.  Entitlement to service connection for coronary artery 
disease, also claimed as congestive heart failure, to include as 
due to mustard gas exposure.

4.  Entitlement to service connection for prostate cancer, to 
include as due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1944 to January 
1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the above claims.  


FINDING OF FACT

The Veteran died on June [redacted], 2010.


CONCLUSION OF LAW

Due to the Veteran's death, the Board has no jurisdiction to 
adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died on June [redacted], 2010, during the 
pendency of this appeal.  As a matter of law, appellants' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-
34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death of 
the appellant and must therefore be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  
38 C.F.R. § 20.1106 (2009).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


